Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Terminal Disclaimer, filed October 14, 2021, has been approved, therefore, the Double Patenting rejection of record has been withdrawn.
Applicant’s summary for the interview on October 07, 2021 is acknowledged.
The amendment to the specification, filed October 14, 2021, has been entered.
Claims 2, 9, and 15 are cancelled.
Claims 1, 3-8, 10-14, and 16-20, filed October 14, 2021, are examined on the merits.
RESPONSE TO ARGUMENTS
On page 8, Applicant argues “In response, careful review of the 3) Venkatesh reference failed to reveal any discussion of the claimed scalable Bloom filter and query time. In fact, separate word searches of 3) Venkatesh for the terms: “Bloom”’; “filter”; “hash”; “query’’, did not result in relevant matches.  Based upon this failure by the art being relied upon to teach or suggest all of the elements of the pending claims, it is respectfully asserted that the claims cannot legitimately be understood as being anticipated in view of that art. Continued maintenance of the claim rejections is improper, and they should be withdrawn.”  Applicant’s argument is not persuasive.  It is noted that Venkatesh does not use the same as naming convention as the instant Application, however, Venkatesh discloses the use of the value of 0(K log N) has been frequently suggested to detect anomaly in data.  While, Pederson discloses the partition manager uses a control header of a container to manage the values in the container, which identifies specific rows of the table that the values belong and that also is used to remove repeated information (anomaly) from being present multiple times within the container to reduce the size of the container that is being managed ([0098]). Martin uses a process a process utilizing a pseudo Bloom Filter for detecting the absence of triplet duplications (anomaly) in the hash unit (column 2, lines 25-27).  Claim 1 merely recites the equation of 0(K log N) without any active limitations that utilize the equation 0(K log N) in a way that would generate an unexpected result to distinguish the claimed invention from the cited prior art equation.  Therefore, it would have been obvious to one of ordinary skill in the art to 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 8, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pederson et al. (Pederson hereafter, US 2012/0166402 A1) in view of Martin (6804667 B1) and Venkatesh et al. (Venkatesh hereafter, US 20120063641 A1).  The prior art references have been provided in the IDS, filed May 21, 2019.
Claim 1, Pederson discloses computer-implemented method comprising:
providing in a non-transitory computer readable storage medium, a database created in an application level language and comprising a first one-dimensional row partitioned store data structure, the database further comprising a second one-dimensional column partitioned store data structure (page 6, [0110], e.g. row partition controller 302 is configured to custom partition the database table into one or more groupings of rows), the database further comprising a second one-dimensional column partitioned store data structure (page 3, [0042], e.g. a column partition number of 1 is used for the COLUMN level when the RowId is referencing an entire logical row);

inserting the new record into the first one-dimensional row partitioned store (page 1, [0007], e.g. that inserts only add rows to the end of the table on a processing node. It is also noted that assignment of a row to a particular processing node can also be achieved by hashing on a particular field or set of fields in the row).
 However, Pederson does not disclose checking a uniqueness violation of the new record in the second-one dimensional column partitioned store utilizing a filter comprising a scalable Bloom filter, wherein the scalable Bloom filter has a query time of O(k log n), where k = number of hash functions, and n = number of records.  Martin discloses checking a uniqueness violation of the new record in the second-one dimensional column partitioned store utilizing a filter comprising a scalable Bloom filter (column 4, line 66, to column 5, line 3, e.g. a new row-to-be-added to that hash unit is checked against the Bloom Filter. The Bloom Filter, as explained below in greater detail, has a unique property: It can confirm the absence of duplication, but not the presence of duplication).  Venkatesh discloses wherein the scalable Bloom filter has a query time of O(k log n), where k = number of hash functions, and n = number of records (page 12, [0224], e.g. When selecting the number of CS measurements (M), the trade-off between performance and error rate was considered. Selecting a smaller value of the CS dimension M reduces the computational complexity at the cost of a potentially lower performance due to the increase in the mutual coherence of the sensing matrix. In the CS literature, the value of 0(K log N) has been frequently suggested. If M is too low, the error rate becomes much larger. If M is too large, the reduction in error rate is not very significant whilst the computational time increases somewhat quadratically. Therefore, we determined that for these exemplary experiments suitable values of M are 118, 280, and 450 when number of nodes are 500, 1000 and 2000 respectively. The sensing matrices were random Gaussian with a mutual coherence of 0.37, 0.35 and 0.20 respectively).

Claims 8 and 14, Pederson in view of Martin and Venkatesh discloses a computer readable storage medium (Pederson, page 1, [0015], e.g. computer-readable storage medium) for implementing the above cited method.

Claims 3-8, 10-14, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pederson et al. (Pederson hereafter, US 2012/0166402 A1), Martin (6804667 B1), and Venkatesh et al. (Venkatesh hereafter, US 20120063641 A1), as applied to claims 1, 8, and 14 above, in further view of Agarwal et al. (Agarwal hereafter, US 2002/0184253 A1).  The prior art references have been provided in the IDS, filed May 21, 2019.
Claim 3, Pederson in view of Martin and Venkatesh discloses the claimed invention except for the limitation of: receiving a query from a user; searching the first one-dimensional row partitioned store based upon a search condition of the query; searching the second one-dimensional column partitioned store data structure based upon the query; and returning to the user a search result based on the query, wherein the search result includes the new record and is formed by merging a search result of the row partitioned store with a search result of the column partitioned store.
Agarwal discloses receiving a query from a user (page 2, [0016], e.g. receives a suitable query); searching the first one-dimensional row partitioned store based upon a search condition of the query (page [0036], e.g. each identified set of rows are retrieved from partitions p1, p2, and p3 during the actions performed in column 302 of FIG. 3); searching the second one-dimensional column partitioned store data 
returning to the user a search result based on the query, wherein the search result includes the new record and is formed by merging a search result of the row partitioned store with a search result of the column partitioned store (page 3, [0038], e.g. column 304 shows the rows retrieved from each partition being merged together and sorted as a group).
Agarwal disclose a query is processed to improve response time of a query for a partitioned database object (page 3, [0033]).  One of ordinary skill in the art at the time of the invention would have been motivated by Agarwal to improve response time of queries directed at partitioned database objects of Pederson, Martin, and Venkatesh.  Therefore, it would have been obvious to one of ordinary skill in the art to use the improvement disclosed by Agarwal to query the partitioned database objects of Pederson, Martin, and Venkatesh to improve the response time.
Claim 4, Pederson, Martin, and Venkatesh in view of Agarwal discloses comprising maintaining a boundary condition of the column partition to limit access for future searching (Agarwal, page 5, [0056], e.g. queries that seek to limit the number of responses (e.g., using a "WHERE rownum<n" clause)).
Claim 5, Pederson, Martin, and Venkatesh in view of Agarwal discloses the search condition comprises a key (Pederson, page 1, [0006], e.g. ROWId).
Claim 6, Pederson, Martin, and Venkatesh in view of Agarwal discloses the key comprises a private key (Pederson, page 1, [0006], e.g. ROWId).
Claim 7, Pederson, Martin, and Venkatesh in view of Agarwal discloses the key comprises a unique key (Pederson, page 1, [0006], e.g. ROWId).
Claims 8-20, Pederson, Martin, and Venkatesh in view of Agarwal discloses a computer readable storage medium (Pederson, page 1, [0015], e.g. computer-readable storage medium) for implementing the above cited method.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152